Name: Council Regulation (EEC) No 1343/87 of 14 May 1987 opening, allocating and providing for the administration of a Community tariff quota for fresh table grapes, falling within subheading ex 08.04 A I of the Common Customs Tariff and originating in Cyprus (1987)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 16. 5 . 87 Official Journal of the European Communities No L 127/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1343/87 of 14 May 1987 opening, allocating and providing for the administration of a Community tariff quota for fresh table grapes , falling within subheading ex 08.04 A I of the Common Customs Tariff and originating in Cyprus (1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES, respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products in question , such allocation should be in propor ­ tion to the requirements of the Member States, calculated by reference to the statistics for imports from Cyprus over a representative reference period and also to the economic outlook for the quota period in question ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, however, neither Community nor national statistics showing the breakdown for the products in ques ­ tion are available and no reliable estimates of future imports can be made ; whereas, in these circumstances, the quota volumes should be allocated in initial shares, to take into account demand for these products on the markets of the various Member States ; Whereas Article 2 of Council Regulation (EEC) No 3700/83 of 22 December 1983 laying down the arrange ­ ments applicable to trade with the Republic of Cyprus beyond 31 December 1983 ('), as amended by Regulation (EEC) No 3682/85 (2), provides for the opening of a Community tariff quota of 7 500 tonnes of fresh table grapes, falling within subheadings ex 08.04 Ala) and b) of the Common Customs Tariff and originating in Cyprus, at rates of customs duty equal to 40 % of the customs duty in the Common Customs Tariff, for the period 8 June to 31 July 1987 ; whereas the Community tariff quota in question should therefore be opened for this period ; Whereas, in accordance with Articles 180 and 367 of the Act of Accession of Spain and Portugal, the Council adopted Regulation (EEC) No 449/86 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third coun ­ tries (3) ; whereas this Regulation therefore applies to the Community as constituted on 31 December 1985 ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas, in order to give impor ­ ters in each Member State a certain degree of security, the first instalment of the Community quota should under the circumstances be fixed at 86 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows : whereas the initial and additional shares must be valid until the end of the quota period ; whereas the method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volumes have been used up and to inform the Member States thereof ; (') OJ No L 369 , 30 . 12 . 1983 , p. 1 . (2) OJ No L 351 , 28 . 12 . 1985, p. 9 . (3) OJ No L 50 , 28 . 2. 1986, p. 40 . No L 127/2 Official Journal of the European Communities 16. 5 . 87 quota shares allocated to that economic union may be carried out by any of its members, Whereas if, at a given date in the quota period, a substan ­ tial quantity of the initial share remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 8 June to 31 July 1987, on import into the Community as constituted on 31 December 1985, the duties for the following products shall be suspended at the levels and within the limit of a Community tariff quota as follows : Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, any operation relating to the administration of the Order No CCT heading No Description Quota volume tonnes Quota duty 09.1407 08.04 Grapes fresh or dried : 7 500 I A. Fresh : l I. Table grapes : l a) From 1 November to 14 July : \ I ex 2. Other : \  From 8 June to 14 July originating in Cyprus l 7,2 % ex b) From 15 July to 31 October : l  From 15 to 31 July, originating in Cyprus I 8,8 % Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments. 2 . The first instalment, amounting to 6 476 tonnes, shall be allocated among the Member States ; the shares which, subject to Article 5, shall be valid until 31 July 1987, shall be as follows : Member State shall forthwith, by notifying the Commis ­ sion , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit. 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall , in accor ­ dance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph . (in tonnes) Benelux 150 Denmark 10 Germany 300 Greece 2 France 2 Ireland 10 Italy 2 United Kingdom 6 000 3 . The second instalment, amounting to 1 024 tonnes, shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the corresponding reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve, that Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 July 1987 . 16 . 5 . 87 Official Journal of the European Communities No L 127/3 Article 5 Member States shall return to the reserve, not later than 15 July 1987, such unused portion of their initial share as, on 10 July 1987, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . Member States shall notify the Commission, not later than 15 July 1987, of the total quantity of the products in question imported up to 10 July 1987 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve. Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each State of the extent to which the reserve has been used up . It shall inform Member States, not later than 20 July 1987, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated share of the tariff quota. 2 . Member States shall ensure that importers of the products in question have free access to the shares allo ­ cated to them. 3 . Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commissions' request, Member States shall inform it of imports actually charged against their shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 8 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1987 . For the Council The President A. DUQUESNE